Citation Nr: 1428297	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 18, 2011.

2.  Entitlement to a rating for PTSD in excess of 70 percent from November 18, 2011.

3.  Entitlement to an effective date earlier than November 18, 2011, for a grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than November 18, 2011, for a grant of Dependents' Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The September 2011 rating decision granted service connection for PTSD and assigned an effective date of September 22, 2006.  While the Veteran filed a timely notice of disagreement with the effective date assigned for service connection, in a statement received in July 2012, he indicated that he wished to withdraw that issue.  Therefore, that issue is not currently before the Board.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, prior to March 10, 2011, PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.

2.  From March 10, 2011, PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relation, judgment, thinking or mood.

3.  The Veteran's formal TDIU claim was received by VA on November 18, 2011.

4.  The Veteran first met the schedular requirements for a TDIU on March 10, 2011; he did not satisfy the requirements for a TDIU on an extraschedular basis prior to this date.

5.  The date entitlement to DEA benefits arose is March 10, 2011.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2011, the criteria for an initial rating of 50 percent, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From March 10, 2011, to November 17, 2011, the criteria for a 70 percent rating, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2013).

3.  From November 18, 2011, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2013).

4.  The criteria for an effective date of March 10, 2011, for an award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 3.400, 4.16 (2013).

5.  The criteria for an effective date of March 10, 2011, for an award of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from the Veteran's disagreement with the initial disability ratings and effective dates assigned following the grant of PTSD, TDIU, and DEA education benefits.  As entitlement was granted, the claims were substantiated, additional notice is not required since VA already has given VCAA notice regarding the original claims, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records, VA, and private medical records have been obtained.  Records pertaining to disability benefits from the Social Security Administration (SSA) have also been obtained.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  The Veteran was provided with VA psychiatric examinations in March 2011 and June 2012.  The examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, a medical examination or medical opinion is not needed to decide the claims for earlier effective dates.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Higher Ratings for PTSD

In a rating decision issued in September 2011, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective September 22, 2006.  In an August 2012 rating decision, the RO increased the rating for the PTSD to 70 percent, effective November 18, 2011.  The Veteran seeks higher ratings.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 100 percent, are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

By way of history, at a QTC examination conducted in January 2005, the Veteran was fully oriented with appropriate hygiene and behavior.  His mood was depressed, but the examiner stated that the depression did not affect his ability to function independently and effectively.  The Veteran reported suicidal ideation had last occurred the year prior.  And while he reported some homicidal ideation, the examiner determined that he did not pose any threat or danger to himself or others.  He was given a GAF score of 35.  The examiner noted that the Veteran had some interference with activities of daily living due to motivation and concentration.  He also had some difficulty establishing and maintaining effective work and social relationships because he was socially isolative and had problems getting along with people.  The examiner also believed the Veteran had difficulty understanding complex commands.

Historically, SSA records reflect that the Veteran was awarded disability benefits in June 2006 for a primary diagnosis of bipolar disorder with psychosis and a secondary diagnosis of 'status post cervical fusion x 2.'  He was noted to have additional disabilities that were considered "severe" impairments including carpal tunnel syndrome and left shoulder impingement. 

An SSA examination performed in December 2004 shows the Veteran reported he was injured in 2000 when a door he was carrying for a customer fell on him causing him to also fall down some stairs.  He had a surgical fusion of C4-C7 in 2001 due to degenerative disc disease.  The Veteran also reported that he began to experience vertigo at the time of the injury as well and he currently could not work or drive his truck.  

At a SSA mental status examination performed in January 2005, the Veteran reported that his prior work history included a semi-truck driver, salesman, fry cook, and road construction worker.  His longest position was held for 3 years.  His most recent position was at Home Depot and he left there in 2000 due to a work injury.  Following a mental status examination, the examining clinical psychologist indicated that the Veteran presented with mania; his thought was disordered, magical and odd.  His thoughts seemed to race and his speech was tangential and illogical.  The diagnosis was bipolar disorder, current presentation manic with some psychotic features.  The psychologist opined that the Veteran would be wholly unable to function in a work environment as seen today, however he would certainly benefit from psychiatric intervention and supportive counseling.  The examiner noted that with appropriate mental health care, the Veteran's prognosis was fair to good.

Upon further review by another SSA-contracted clinical psychologist in February 2005, it was determined that the Veteran's impairment was not severe.  This psychologist noted that the Veteran's activities of daily living were within normal limits, but were limited due to physical problems.  The psychologist also determined that the previous psychologist's opinion, that the Veteran was unable to function in a work environment, was not supported by the evidence.  Rather, the Veteran was restricted by his physical problems and vertigo. 

A VA mental health treatment note dated in September 2006 shows the Veteran reported that he had friends, and a passion for his classic car as well as car shows.  He denied homicidal or suicidal ideation.  He reported some impulsivity and difficulty with relationships.  He also reported that he never held a job longer than a year and a half because he either quit or was fired.  Objectively, his mood and affect were bright, and he was fully oriented.  No psychotic process was noted and although he was somewhat circumstantial, he was generally goal-directed in thinking and speech was normal.  The psychologist's impression was that the Veteran was not in need of mental health services at that time.

Review of additional VA records from September 2006 through October 2007 are largely absent for significant mental health complaints or treatment.  A February 2007 note shows the Veteran was fully oriented and his speech was normal.

A private treatment record from the Comanche County Memorial Hospital dated in January 2007 shows the Veteran reported diminished interest in activities, feelings of detachment and estrangement from others, persistent insomnia, irritability, outbursts of anger and difficulty concentrating.  On mental status examination the Veteran's mood ranged from euphoria to depressed.  His affect was labile.  Sensorium was fair.  He was fully oriented and recent memory was intact.  Thought processes were coherent, although he had some pressured thinking that was tangential at times and circumlocutory at others.  There were no suicidal ideas.  The diagnosis was PTSD, chronic delayed type and possible bipolar disorder, not otherwise specified.  A GAF of 50 was assigned.

VA treatment records from October 2007 through April 2008 show a positive depression screen in January 2008.  The Veteran also complained of intrusive thought and occasional nightmares.  Objectively, his mood was slightly depressed.  There was no suicidal ideation, or evidence of a thought disorder.  The Veteran was fully oriented, lucid, and well-groomed.  

At an RO hearing held in June 2008 for the purpose of establishing service connection for a psychiatric disorder, the Veteran reported that he was being treated for anxiety and depression.  He also testified that he had sleep problems due to an over-active imagination that could get out of control sometimes.

VA treatment records from April 2008 through February 2010 are largely absent for significant mental health complaints or treatment.  A November 2009 note reflects the Veteran's depression was determined to be stable.  The Veteran denied suicidal or homicidal ideation, and he was cooperative, coherent, and fully oriented.  He did report having occasional irritability, nightmares and feelings of sadness.  

At a VA examination in March 2011, the Veteran reported symptoms of anxiety, nervousness, irritability, anxiety attacks, nightmares, and startle reaction.  The Veteran reported his daily activities included working on his car, meeting friends at a coffee shop, and watching television.  He indicated that he did not have a relationship with his sisters and virtually had no close friends.  However, one friend did accompany him to the examination.  The Veteran also reported that he had last worked at Home Depot in 2001 until his shoulder and neck injury for which he received SSA disability and workman's compensation.  He reported difficulty with authority figures throughout his career and stated that he just could not keep jobs. 

The report reflects that on mental status examination, the Veteran did not display any inappropriate behavior.  He was completely oriented.  Short term memory was fair to good and there were not any significant problems with attention or concentration noted.  There was no significant thought disorder, or any hallucinations or delusions.  The Veteran reported suicidal ideation that occurred several times a week, but denied any plan to act on these thoughts.  He demonstrated good abstract thinking skills and adequate cognitive and communication skills.  His hygiene was maintained and he could carry out other activities of daily living moderately well.  A GAF of 55 was assigned.

The examiner opined that the Veteran's anxiety and depressive disorders caused a moderate to considerable degree of social dysfunction.  The examiner also noted that the Veteran's capacity to work was impacted in 2001 by his shoulder and neck injury, however, the current PTSD and associated anxiety and depression would produce a moderate to considerable degree of work dysfunction.  The examiner explained that the Veteran had held many jobs over the years and could not keep jobs for any extended period of time because he became anxious and irritable, and unable to get along well with the people with whom he was working.

VA treatment records from February 2010 through November 2011 show relatively few instances of mental health treatment.  At a VA outpatient psychology evaluation in April 2011, the Veteran reported he had several good friends who helped him out a lot.  He indicated that he frequented his local casino for free senior breakfasts with one of these friends and they played games when the Veteran had money.  Objectively, the psychologist observed that the Veteran did not display any disruption in thought content or process.  The psychologist also noted that although the Veteran rated his level of depression as 6-7, on a 10-point scale, his presentation did not support this level of depression.  It was also noted that while the Veteran reported suicidal ideation without plan or intent, his reported activities and behavior did not support this.  He presented no evidence to support that he was a threat to himself or others.  The psychologist noted that overall; the Veteran's presentation was incongruent with his reported problems.  

In addition, the VA records reflect GAF scores of 61 in July 2011, 62 in October 2011.

A private psychology evaluation report dated in February 2012, shows the Veteran had adequate hygiene and grooming.  No evidence of a thought disorder was observed.  The Veteran was fully oriented.  He spoke at a moderate rate and had a good rapport.  The psychologist determined the Veteran's ability to work in a typical work environment was impaired, primarily due to his very low tolerance for frustration secondary to PTSD symptoms.  He was found capable of managing his funds independently.  The clinician indicated that despite an indication by the testing (MMPI-2) that the Veteran was exaggerating his psychopathology, based on a thorough diagnostic clinical interview and record review, the Veteran did have a diagnosis of PTSD and depressive disorder, NOS.  The clinician assigned a GAF of 59.  

At a VA examination in June 2012, the Veteran was noted to have the support of a good friend, who accompanied him to the examination.  His PTSD symptoms included sleep impairment, depressed mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to a stressful environment, and suicidal ideation.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; spatial disorientation; and memory loss for names of close relatives, own occupation, or own name were not observed.  His GAF was 55.

From September 22, 2006, (the date of service connection) to November 18, 2011, the Veteran's PTSD is currently rated 30 percent.  His PTSD is rated 70 percent from November 18, 2011.  

Based on a review of the evidence and resolving all doubt in the Veteran's favor, from September 22, 2006, to March 10, 2011, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 50 percent rating.  That is, his symptoms resulted in no worse than moderate occupational and social impairment.  The clinical findings contained in the VA and private treatment records show that during this appeal period, the Veteran's PTSD manifested primarily with symptoms of sleep impairment, anxiety, depression and difficulty in establishing and maintaining effective work and social relationships.  These PTSD symptoms are accounted for in a disability rating of 50 percent and all of these symptoms resulted in no more than a moderate degree of social and occupational impairment.  

The Board has considered whether a rating higher than 50 percent is warranted for this period, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 70 percent evaluation.  That is, the cumulative findings do not reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood which would indicate disability of even greater severity.  There also is no evidence to suggest that he had any suicidal or homicidal ideation, near-continuous panic or depression affecting his ability to function independently, disorientation, neglect of hygiene, or an inability to establish and maintain effective relationships during this period.  Indeed at his VA evaluation in September 2006, the Veteran reported he had friends and his hobbies included his classic car and car shows.

While the Veteran was assigned a GAF score of 50 in January 2007, which is indicative of serious symptoms or serious impairment, a GAF score alone is not determinative of whether the criteria for the next higher rating have been met.  Considering this single GAF score, in light of the cumulative clinical findings during this particular appeal period, the effect of the Veteran's symptoms in this case are not found to have resulted in more than moderate impairment.  

The Board further finds that from March 10, 2011, the Veteran's PTSD manifested with symptoms that more closely approximated the criteria for a 70 percent rating.  

The March 10, 2011, VA examination report shows the Veteran's PTSD symptoms resulted in impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Specifically, the March 2011 examiner opined that the Veteran's PTSD, and associated anxiety and depression, was productive of a moderate to considerable degree of work and social dysfunction.  

The Board is mindful of the fact that during the evaluation in April 2011, the Veteran's overall psychiatric presentation was found to be incongruent with his subjectively reported level of depression and suicidal ideation.  Nonetheless, doubt is resolved in his favor; particularly since the March 2011 VA examination appears to have been more comprehensive than the April 2011 outpatient evaluation. 

Finally, although a 70 percent rating is warranted for PTSD from March 10, 2011, the evidence does not show that an evaluation in excess of 70 percent is warranted for any time period from March 10, 2011, to the present.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of total occupational and social impairment.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment. Id. 

Here, the Veteran has not exhibited any, let alone most, of the symptoms listed for a total rating.  The March 2011 VA examination, the February 2012 private psychology report, and the June 2012 VA examination report all show the Veteran did not have any persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  And as to the GAF scores of record, the assigned GAF scores for PTSD was during this period ranged from 55 to 62.  These scores represent no worse than moderate symptoms, or moderate impairment.

In light of the guidance in Mauerhan and Vazquez-Claudio, the Board has not rated the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather based on consideration of the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Here, considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to total occupational and social impairment.  

For these reasons, the preponderance of the evidence is against a rating of 100 percent at any time from March 10, 2011.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the disability are specifically contemplated by the schedular criteria.  

The Veteran's symptoms are explicitly listed in the rating criteria for PTSD, or are contemplated by the level of representative impairment as the listed symptoms are merely examples of a level of impairment.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, referral for extraschedular consideration in this case is not in order. 

Effective Date of TDIU

The Veteran is in receipt of a TDIU effective from November 18, 2011.  He contends that he is entitled to an earlier effective date.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  

The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  See Van Hoose.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Where the percentage requirements for a TDIU are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

The Veteran's formal claim for TDIU was received at the RO on November 18, 2011.  There is no indication of any unadjudicated formal or informal claim for TDIU prior to this date.  

On his VA Form 21-8940, Application for Compensation Based on Unemployability, the Veteran stated he had been too disabled to work since 2003 due to PTSD.  On the form, the Veteran also indicated that he was a high school graduate.  He had additional training from a truck driving school.  The application reflects that he had last worked full-time as a truck driver in 2003.  

At the time the Veteran's TDIU claim was received, service connection was in effect for only one disability, PTSD.  PTSD was rated 30 percent from September 26, 2006.  

In an August 2012 rating decision, the RO increased the rating for the PTSD to 70 percent, effective November 18, 2011.  In this same decision, the RO granted entitlement to TDIU, effective November 18, 2011, as the Veteran met the schedular requirements with one disability rated at 60 percent or more.  38 C.F.R. § 4.16(a).  

Having determined that November 18, 2011, is the date of receipt for the TDIU claim, the Board must now look to the evidence to determine whether it was "factually ascertainable" that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim.

As a result of the Board's determination in this decision, the Veteran has a total combined rating of 50 percent from September 22, 2006, and a total combined rating of 70 percent from March 10, 2011.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more) to be considered for a TDIU is satisfied, but only from March 10, 2011.  38 C.F.R. 4.16(a).  In addition, the VA examination report dated March 10, 2011, reflects that the Veteran's service-connected PTSD, standing alone, precluded him from obtaining or engaging in substantially gainful employment.  Therefore it is factually ascertainable that the criteria for a TDIU were met as of March 10, 2011.

Prior to March 10, 2011, the Veteran did not have a single service-connected disability rated at 60 percent or more, or two or more disabilities with at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  As a result, entitlement to TDIU on an extraschedular basis must be considered prior to that date.  38 C.F.R. § 4.16(b).  

The evidence does not support entitlement to TDIU on an extraschedular basis prior to March 10, 2011, to include during the one year period preceding the date of his November 10, 2010 TDIU claim.  

Although PTSD may have caused some interference with the Veteran's occupational functioning, there is no competent and probative evidence that the PTSD symptoms alone were so severe as to have rendered the Veteran incapable of performing the physical and mental acts required by employment in the year prior to November 10, 2010 or between November 10, 2010 and March 10, 2011.  The VA treatment records during this timeframe do not include any medical evidence or opinions that the PTSD, alone, precluded employment and the claims file does not otherwise contain any information regarding the effect of the Veteran's PTSD, alone, on his ability to work during this time period.  

The Board has considered the Veteran's lay statements that his PTSD and psychiatric problems precluded his ability to work since 2003.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, although a lay person is competent to provide an opinion on some medical issues, the issue in this case is whether a service-connected disability alone prevented the Veteran from following or securing substantially gainful employment.  This determination falls outside the realm of common knowledge of a lay person. 

The evidence shows that the Veteran first met the requirements for a TDIU on a schedular basis on March 10, 2011, and a preponderance of the evidence shows that he did not satisfy the requirements for a TDIU on an extraschedular basis prior to this date.  An effective date of March 10, 2011, but no earlier, for the award of TDIU is warranted.

Effective Date of DEA

Basic eligibility exists for DEA benefits if a veteran were discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

The Board has determined that the proper effective date for the grant of entitlement to TDIU was March 10, 2011.  Since eligibility for DEA benefits is predicated on that finding, the effective date of eligibility cannot precede this date.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of 50 percent, but not higher, for PTSD is granted prior March 10, 2011.

Subject to the laws and regulations governing payment of monetary benefits, a 70 percent rating, but not higher, for PTSD is granted from March 10, 2011, to November 17, 2011.

A rating for PTSD in excess of 70 percent from November 18, 2011, is denied.

An effective date of March 10, 2011, for a grant of TDIU is granted.

An effective date of March 10, 2011, for a grant of DEA educational benefits is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


